Citation Nr: 0934012	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
tinea cruris for the period of the appeal from July 6, 2001, 
to March 10, 2008, and in excess of 60 percent for the period 
of the appeal from March 11, 2008, through the present.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  The issue before the 
Board today was remanded in December 2006 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in June 2006; a transcript of that hearing is 
associated with the claims folder.


FINDING OF FACT

The Veteran's tinea cruris has been manifested throughout 
this appeal by constant or near-constant itching and a 
erythematous, scaly rash affecting his buttocks, groin, and 
inner thighs which constitutes 50 percent of his total body 
surface area; there is no competent medical evidence that his 
skin disability has been manifested by ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
is exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for a 60 percent initial rating for tinea cruris 
have been met as of August 30, 2002; the criteria for an 
initial rating in excess of 30 percent prior to August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7806 
and 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A January 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2005 and June 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein, including what 
information and evidence is necessary to establish a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  
The January 2005 letter also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although both the January 2005 and June 2006 letter were sent 
to the Veteran after the December 2003 rating decision which 
awarded service connection and assigned an initial rating, 
the Board finds that any timing defect was harmless error 
because after the notice was provided the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's right knee 
claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was afforded two VA examinations during this 
appeal for the specific purpose of evaluating the current 
manifestations and severity of his service-connected skin 
disability.  The examination reports reflect that a review of 
the claims file was completed in conjunction with a physical 
examination of the Veteran and all relevant and pertinent 
findings were reported, including any functional impact on 
the Veteran's daily life and employment.  As such, the Board 
finds that the Veteran was provided with an examination that 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA 
must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran's tinea cruris is rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Substantive changes were made 
to the schedular criteria for evaluating disabilities 
involving the skin by regulatory amendment effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (2002).  Because this 
change took effect during the pendency of the Veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating his service-connected tinea cruris.  
However, application of the new criteria prior to the 
effective date of the amended regulation is not allowed.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002).

Prior to August 30, 2002, Diagnostic Code 7813 is to be rated 
as eczema (Diagnostic Code 7806).  38 C.F.R. § 4.118 (2002).  
Pursuant to this diagnostic criteria, a 30 percent evaluation 
is warranted for exudation or constant itching, extensive 
lesions, or marked disfigurement.  A maximum 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

The amended criteria for Diagnostic Code 7813 indicate that 
tinea cruris should be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801 to 7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  38 C.F.R. § 4.118 
(2008).  In the present case, there is no competent medical 
or lay evidence of any scarring.  See, e.g., VA Examination 
Report dated in March 2008.  Furthermore, the Veteran's tinea 
cruris does not involve his head, face, or neck.  Thus, once 
again, Diagnostic Code 7806 contains the appropriate rating 
criteria.  The amended criteria for Diagnostic Code 7806 
provides for a 30 percent evaluation when the skin condition 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
evaluation of 60 percent is assigned when the condition 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Historically, the Veteran was awarded service connection for 
tinea cruris in a December 2003 RO rating decision and 
assigned an initial 10 percent disability rating, effective 
July 6, 2001, the date his claim for compensation was 
received.  The Veteran appealed this initial rating, and in a 
March 2009 rating decision, the RO amended his award, 
granting a 30 percent initial rating effective July 6, 2001, 
to March 10, 2008, and a 60 percent initial rating effective 
March 11, 2008.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (staged ratings may be appropriate when assigning an 
initial disability rating).  

In assigning a maximum schedular rating of 60 percent, 
effective March 11, 2008, the RO relied on the findings of 
the March 2008 VA examination.  The results of this 
examination show that the Veteran was found to have extensive 
tinea cruris involving his buttocks, groin, and medial aspect 
of the thighs.  The examiner estimated that the Veteran's 
rash, described as scaly and erythematous, affected 50 
percent of his total body surface area.  

In reviewing the remaining medical and lay evidence of 
record, the Board observes that the Veteran has complained 
throughout this appeal of an itchy rash affecting his 
buttocks, groin, and inner thighs.  As early as May 2001, 
medical evidence notes erythematous plaques with scales and 
excoriation on his back, chest, groin, and thigh area.  See 
VA Dermatology Note dated May 25, 2001.  See also, e.g., VA 
Dermatology Note dated December 28, 2001 (erythematous, scaly 
plaques on groin, inner thighs, lower abdomen); VA Urgent 
Care Note dated July 11, 2006 (scaly, excoriated plaques over 
gluteal fold, genital area, and inner thighs).  Although no 
estimate was provided as to what percentage of his total body 
surface area was affected, the Board is of the opinion that 
the evidence demonstrates that the total area of his body 
affected by tinea cruris has remained fairly constant 
throughout this entire appeal.  Thus, affording all 
reasonable doubt in favor of the Veteran, the Board finds 
that the competent evidence demonstrates tinea cruris 
affecting 50 percent of the total body surface area 
throughout this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on this finding, the Board concludes that the Veteran 
is entitled to a maximum schedular rating of 60 percent 
effective August 30, 2002.  A 60 percent rating cannot be 
assigned earlier than August 30, 2002, however, because this 
award is assigned using the amended rating criteria, which 
may not be applied prior to its effective date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  See also 38 U.S.C.A. 
§ 5110(g) (West 2002).  The Board notes that it need not 
consider entitlement to a rating in excess of 60 percent as 
of August 30, 2002, because this represents the maximum 
schedular evaluation available under both the old and new 
rating criteria.  

The only issue remaining on appeal is therefore entitlement 
to an initial rating in excess of 30 percent prior to August 
30, 2002.  The medical and lay evidence for this period 
reflects tinea cruris manifested by itching and a 
erythematous, scaly rash with excoriation.  There is no 
mention of any ulceration, extensive exfoliation, crusting, 
or systemic or nervous manifestations, in any of the 
Veteran's VA treatment records for this period of the appeal.  
There is also no indication that the Veteran's tinea cruris 
is exceptionally repugnant.  Rather, prior to August 30, 
2002, the symptomatology associated with this service-
connected disability most closely approximates that 
contemplated by the currently assigned 30 percent rating, 
namely, exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  Absent evidence of symptomatology more closely 
approximating that contemplated by a 50 percent rating, the 
Board concludes that an initial rating in excess of 30 
percent is not warranted by the current medical and lay 
evidence of record for any period of the appeal prior to 
August 30, 2002.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to a disability rating in excess of 30 percent 
for the period of the appeal prior to August 30, 2002.  
However, the Board must consider the entire evidence of 
record when analyzing the criteria laid out in the Rating 
Schedule.  Furthermore, although the Veteran is competent to 
provide evidence regarding symptomatology, Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses), he is not competent to provide an opinion regarding 
the severity of such symptomatology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His lay statements have 
already been discussed above, and the Board finds the 
objective medical findings of record to be more probative of 
the functional impairment caused by his service-connected 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, as previously discussed, there is no indication that 
the Veteran's tinea cruris would be more appropriately rated 
under a different diagnostic code applicable to skin 
disabilities.  Additionally, as the March 2008 VA examiner 
indicated that there is no additional functional impairment 
associated with the Veteran's tinea cruris, the Board need 
not consider the potential applicability of other diagnostic 
codes.  

In the instant appeal, the competent evidence of record 
reflects tinea cruris affecting 50 percent of the Veteran's 
total body surface area manifested by an itchy, erythematous, 
scaly rash on his buttocks, groin, and inner thighs.  As 
discussed above, such evidence demonstrates entitlement to a 
maximum 60 percent schedular rating, but only as early as the 
effective date of the amended rating criteria for tinea 
cruris, August 30, 2002.  Prior to such date the Board may 
only consider the old rating criteria, and the competent 
evidence fails to show symptomatology more consistent with an 
evaluation of 50 percent.  Seeing as a preponderance of the 
evidence is against assignment of a higher rating prior to 
August 30, 2002, the benefit of the doubt rule does not 
apply, and this part of the appeal must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for skin disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's tinea cruris with the 
established criteria found in 38 C.F.R. § 4.118 shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers focuses on the symptomatology 
associated with the Veteran's disability, the treatments 
used, and the total area affected by his skin condition.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
skin disability during the present appeal period.  
Additionally, the Veteran himself has not mentioned any 
occupational impairment due to his skin disease, and the 
March 2008 VA examiner indicated no functional impairment due 
to tinea cruris.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

A 60 percent initial rating is awarded for tinea cruris as of 
August 30, 2002; entitlement to an initial rating in excess 
of 30 percent prior to August 30, 2002, is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


